Citation Nr: 1613477	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-40 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1967 and from December 1975 to March 1980.  He also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a videoconference hearing in this appeal, but withdrew the hearing request in November 2015.    

A claim for an increased rating for posttraumatic stress disorder (PTSD) had also been on appeal.  A December 2014 rating decision increased the rating to 100 percent, effective August 28, 2007 (characterizing it as a full grant of the benefit sought).  The Veteran has not contested that determination, and that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of service connection for hypertension on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A September 2000 rating decision denied the Veteran service connection for hypertension based essentially on findings that (while his service treatment records (STRs) were unavailable) hypertension was not shown to have manifested in the first postservice year, and was not shown to be related to service; he did not perfect an appeal of that decision, and it became final. 

2.  Evidence received since the September 2000 rating decision identifies evidence that may corroborate onset of hypertension in service; relates to an unestablished fact necessary to substantiate a claim of service connection for hypertension; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of service connection for hypertension may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A September 2000 rating decision denied the Veteran service connection for hypertension, finding that there was no nexus between his diagnosed hypertension and his active service.  He submitted a notice of disagreement in April 2001, but subsequently withdrew his notice of disagreement in December 2001.  As he did not perfect an appeal of the September 2000 rating decision, or submit new and material evidence within a year following, and it became final.  38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the September 2000 rating decision included available postservice treatment records which show treatment for hypertension, and treatment records from the Veteran's Reserve service.  Notably, the Veteran's STRs from active duty service were not available at the time of the September 2000 rating decision.  (The only available record is the Veteran's 1965 entrance examination.)  Nor are the STRs available now; in June 2009, VA made a Formal Finding on the Unavailability of Military Service Treatment Records for the periods of July 1965 to July 1967 and from December 1975 to March 1980.  In cases where STRs are unavailable, VA has a "heightened" duty to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Further, VA has a "heightened" duty to assist the claimant by advising him or her to submit alternative forms of evidence supporting the claim and assisting him in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

Evidence received since the September 2000 rating decision includes statements by the Veteran received in November 2008 and December 2008 in which he reports he had hypertension diagnosed in approximately March 1966 while serving in Vietnam.  He explained that he had a high blood pressure reading, 185/100, during a flight physical and was asked to return at a later date.  He explained that he subsequently retook and passed the test.  The Veteran further stated that he was noted to have high blood pressure when seeking employment in June 1984; he again passed the test at a subsequent date and was hired in July 1984.  He reported that hypertension was diagnosed by Dr. K. in 1988 or 1989, and that he has been taking medication to treat it ever since.  

The Veteran's lay statements, (the credibility of which is presumed for the purpose of reopening), are new evidence, in that they were not part of the record at the time of the prior final denial, and material, in that they identify evidence that may tend to corroborate he had the onset of elevated blood pressures in service.  Consideration of the additional evidence with the overall record (particularly in light of the heightened duty to assist that applies) raises a reasonable possibility of substantiating the claim.  Consequently, and in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for hypertension may be reopened.


ORDER

The appeal to reopen a claim of service connection for hypertension is granted.


REMAND

As noted above, the Veteran asserts that he was found to have elevated blood pressure while on active duty service in 1966.  He recalls one elevated blood pressure reading of approximately 185/100.  He explained that he had an elevated blood pressure reading when applying for a job in 1984, and that hypertension was diagnosed by Dr. K in 1988 or 1989, with treatment since.  Postservice treatment records reflect ongoing treatment for hypertension with medication.   

Under its duty to assist, VA attempted to obtain the 1984 medical records from the Veteran's former employer.  VA and the Veteran were unable to obtain such records.  The claims file contains January 2009 correspondence in which the Veteran explained that he was "not optimistic the records will have information that will benefit [his] claim."  A May 2009 memorandum reflects that the Veteran wished to waive the request for his employment records.  Also under its duty to assist, VA attempted to obtain the 1988-1989 medical records from Dr. K.  In reply, VA received medical records from 1994-1995 which note high systolic blood pressure, but no records from 1988-1989 when the Veteran alleges hypertension was first diagnosed postservice.  No further pertinent records appear to be available.

However, reopening the claim triggers VA's duty to assist by securing a medical opinion and the Board finds that an examination to secure a medical advisory opinion is necessary.   

It also appears that the Veteran receives ongoing treatment for hypertension.  The most recent treatment records, found in the Virtual VA portion of his digital file, are from December 2014.  As records of treatment since may contain pertinent information, and because VA treatment records are constructively of record, they must be sought.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment he has received for hypertension since December 2014, and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified, to specifically include all VA records since December 2014.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  After the development above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his hypertension.  The Veteran's entire record, including this remand, must be reviewed by the examiner in connection with the examination.  The examiner should specifically acknowledge the lay statements submitted by the Veteran (reporting recollections of an elevated blood pressure reading on a flight physical in 1966 and another while seeking employment in 1984); to a layperson they appear plausible and credible.  Unless the medical examiner finds reason to question their veracity, the examiner should consider them to be credible.    

Following the examination and review of the pertinent medical history, the examiner should provide an opinion that respond to the following:

Based on the factual evidence of record, is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension is related to (had its onset in) his service?  

The examiner must explain the rationale for the opinion in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The examiner is also asked to comment on any credibility issues presented by the record. 

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


